EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on January 23, 2014
(the “Effective Date”), by and between MASTEC, INC., a Florida corporation (the
“Company”), and GEORGE PITA (“Employee”).

Recitals

The Company desires to employ Employee and Employee desires to be employed by
the Company on the terms and subject to the conditions set forth in this
Agreement.

ACCORDINGLY, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are acknowledged, the Company and Employee agree as
follows:

Terms

1. Employment. The Company employs Employee and Employee desires to be employed
by the Company on the terms and subject to the conditions set forth in this
Agreement.

2. Term. The term of Employee’s employment under this Agreement will commence on
the Effective Date and shall continue until terminated in accordance with this
Agreement (“Term”).

3. Duties.

a. Position. During the Term, Employee will serve as Executive Vice President
and Chief Financial Officer of the Company. Subject to the direction of the
Chief Executive Officer of the Company (“CEO”), Employee will perform all duties
commensurate with his position and such other tasks as may be assigned to him by
the CEO or the Board of Directors of the Company (the “Board”). If requested by
the Company, Employee will serve as an officer or director of any subsidiary of
the Company, without additional compensation, provided, however, that if
Employee is asked to serve as a director of any subsidiary of the Company,
Employee may refuse to accept, or resign from, such appointment without causing
a breach of this Agreement by Employee. If asked to serve as an officer or
director of a subsidiary of the Company, Employee will be provided those officer
and director indemnifications provided to other officers and directors of the
Company and any such subsidiary.

b. Full Time and Attention. During the Term, Employee will devote his full
business time and energies to the business and affairs of the Company and its
subsidiaries and will use his best efforts, skills and abilities solely to
promote the interests of the Company and its subsidiaries and to diligently and
competently perform his duties, all in a manner in compliance with all
applicable laws and regulations and in accordance with applicable policies and
procedures adopted or amended from time to time by the Company, including,
without limitation, the Employee Handbook, a copy of which Employee acknowledges
having received. Notwithstanding the foregoing, Employee may serve as a director
on up to two and not more than two boards of directors of other companies, so
long as such service does not interfere with Employee’s performance of
Employee’s duties to the Company. Employee’s primary place of

 

1



--------------------------------------------------------------------------------

employment shall be at the Company’s primary place of business in Miami-Dade
County, Florida; however, Employee agrees and acknowledges that a material part
of the time devoted to his duties and position hereunder will require that
Employee travel on behalf of the Company.

4. Compensation and Benefits.

a. Base Salary. During the Term, Employee will be paid, as compensation for
services rendered pursuant to this Agreement and Employee’s observance and
performance of all of the provisions of this Agreement, the amount of Four
Hundred and Fifteen Thousand Dollars ($415,000.00) per annum (the “Base
Salary”). The Base Salary will be payable in accordance with the normal payroll
procedures of the Company as in effect from time to time. The Board or the
Compensation Committee of the Board may, in its sole discretion, elect to
increase the Base Salary.

b. Benefits. During the Term, Employee will be entitled to participate in or
benefit from, in accordance with the eligibility and other provisions thereof,
such life, health, medical, accident, dental and disability insurance and such
other benefit plans as the Company may make generally available to, or have in
effect for, other employees of the Company at the same general level as
Employee. The Company retains the right to terminate or amend any such plans
from time to time in its sole discretion. During the Term, Employee shall also
be reimbursed for Employee’s golf membership dues at a country club and the
Company shall provide Employee with a non-accountable automobile allowance of
One Thousand Five Hundred Fifty Dollars ($1,550) per month or Employee shall be
entitled to the use of a Company automobile, in lieu of receiving such
non-accountable automobile allowance.

c. Performance Bonus. Employee shall be entitled to participate in the Company’s
bonus plan for senior management (the “SMBP”), and shall be eligible to receive
an annual bonus in an amount up to one-hundred percent (100%) of Employee’s Base
Salary. The amount of the annual bonus payable to Employee for a year (if any)
shall be based upon the achievement of certain performance goals established by
the Compensation Committee of the Board, in its sole discretion. The
Compensation Committee, in its sole discretion, can pay Employee additional
compensation for outstanding performance or achievement. Any bonuses payable
pursuant to this Section 4(c) shall be referred to herein as “Performance
Bonuses.” If the Employee’s employment shall terminate prior to December 31 of
any year, Employee shall be entitled to a pro-rata bonus for such partial
calendar year as determined by the Compensation Committee, in its sole
discretion.

d. Expenses. The Company will reimburse Employee, in accordance with the
Company’s expense reimbursement policies as may be established from time to time
by the Company, for all reasonable travel and other expenses actually incurred
or paid by him during the Term in the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as the Company may require.

e. Withholding. All payments under this Agreement will be subject to applicable
taxes and required withholdings.

 

2



--------------------------------------------------------------------------------

f. Equity. After Employee’s employment is terminated and so long as Employee’s
employment is not terminated for Cause (as defined in Section 11(c) hereof) and
has not breached any of his obligations set forth in Sections 6, 7 and 8 hereof,
any restricted stock issuances or stock options grants Employee currently has or
may have in the future shall continue to vest until they are fully vested and
all existing and future stock option grants will remain exercisable by Employee
for the full term of the grant. The Restricted Stock will be subject to the
terms and conditions of the Company’s incentive plans, as in effect and as may
be amended from time to time in the Company’s sole discretion.

5. Representations of Employee. Employee represents and warrants that he is not,
(i) a party to any enforceable employment agreement or other arrangement,
whether written or oral, with any past employer, that would prevent or restrict
Employee’s employment with the Company; (ii) a party to or bound by any
agreement, obligation or commitment, or subject to any restriction, including,
but not limited to, confidentiality agreements, restrictive covenants or
non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.

6. Confidentiality.

a. Confidential Information. Employee acknowledges that as a result of his
employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein (8) their sources, leads or methods of obtaining new business;
and (9) all other confidential information of, about or concerning the business
of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee further acknowledges that such
information, even though it may be contributed, developed or acquired by
Employee, and whether or not the foregoing information is actually novel or
unique or is actually known by others, constitutes valuable assets of the
Company developed at great expense which are the exclusive property of the
Company or its subsidiaries and affiliates. Accordingly, Employee will not, at
any time, either during or subsequent to the Term, in any fashion, form or
manner, directly or indirectly, (i) use, divulge, disclose, communicate, provide
or permit access to any person or entity, any Confidential Information of any
kind, nature or description, or (ii) remove from the Company’s or its
subsidiaries or affiliates’ premises any notes or records relating thereto, or
copies or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser acoustic or other means) except in the case of both (i) and (ii),
(A) as reasonably required in the performance of his services to the Company
under this Agreement, (B) to responsible officers and employees of the Company
who are in a contractual or fiduciary relationship with

 

3



--------------------------------------------------------------------------------

the Company and who have a need for such information for purposes in the best
interests of the Company, (C) for such information which is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Employee, and (D) or as otherwise necessary to comply with the requirements of
law, after providing the Company with not less than five (5) days prior written
notice of Employee’s intent to disclose. Employee acknowledges that the Company
would not enter into this Agreement without assurance that all Confidential
Information will be used for the exclusive benefit of the Company.

b. Return of Confidential Information. Upon request by the Company, Employee
will promptly deliver to the Company all drawings, manuals, letters, notes,
notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.

7. Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in all such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s request
thereof, or the expiration or termination of Employee’ employment hereunder.
Employee will execute, acknowledge and deliver to the Company any and all
further assignments, contracts or other instruments the Company deems necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of the Agreement and to vest in the Company each and all of
the rights of the Company in the Intellectual Property.

8. Covenants

a. Non-Competition and Non-Solicitation. Employee acknowledges and agrees that
Company’s and its subsidiary and affiliated companies (collectively, the
“Companies”) existing or contemplated businesses (collectively, the “Business”)
are conducted throughout the United States of America and the Commonwealth of
Canada. Until one (1) year following the date of the termination of Employee’s
employment with the Company (the “Period of Non-competition” and within the
United States of America and the Commonwealth of Canada (including their
possessions, protectorate and territories, the “Territory”), Employee will not
(whether or not then employed by the Company for any reason), without the
Company’s prior written consent:

 

4



--------------------------------------------------------------------------------

(i) directly or indirectly own, manage, operate, control, be employed by, act as
agent, consultant or advisor for, or participate in the ownership, management,
operation or control of, or be connected in any manner through the investment of
capital, lending of money, or rendering of services or otherwise, with, any
business of the type and character engaged in and competitive with the Business.
For these purposes, ownership of securities of one percent (1%) or less of any
class of securities of a public company will not be considered to be competition
with the Business;

(ii) solicit, persuade or attempt to solicit or persuade or cause or authorize
directly or indirectly to be solicited or persuaded any existing customer or
client, or potential customer or client to which the Companies have made a
presentation or with which the Companies have been having discussions, to cease
doing business with or decrease the amount of business done with or not to hire
the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company;

(iii) solicit, persuade or attempt to solicit or persuade or cause or authorize
directly or indirectly to be solicited or persuaded the business of any person
or entity that is a customer or client of the Companies, or was their customer
or client within two (2) years prior to cessation of Employee’s employment by
any of the Companies or any of their subsidiaries, for the purpose of competing
with the Companies in the Business; or

(iv) solicit, persuade or attempt to solicit or persuade or cause or authorize
directly or indirectly to be solicited or persuaded for employment, or employ or
cause or authorize directly or indirectly to be employed, on behalf of Employee
or any other person or entity, any individual who is or was at any time within
six (6) months prior to cessation of Employee’s employment by the Companies, an
employee of any of the Companies.

If Employee breaches or violates any of the provisions of this Section 8, the
running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8 ) will be tolled with respect to Employee
during the continuance of any actual breach or violation. In addition to any
other rights or remedies the Company may have under this Agreement or applicable
law, the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profit, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.

b. Exceptions. Utilities and Telecommunications operators (such as NextEra,
Verizon, AT&T), cable companies and other non-construction or installation
customers of the Company shall not be considered engaged in and competitive with
the Business.

c. Consulting. Employee agrees to provide consulting or other services as
reasonably requested by the Company and at mutually agreed-upon rates upon his
termination of employment with the Company.

 

5



--------------------------------------------------------------------------------

9. Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7, and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7, and 8 be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provisions or portions of Sections 6, 7 or 8 are
adjudicated to be invalid or unenforceable, then such section will be deemed
amended to delete such provision or portion adjudicated to be invalid or
unenforceable; provided, however, that such amendments to apply only with the
respect to the operation of such section in the particular jurisdiction in which
such adjudication is made.

10. Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of Sections
6, 7 or 8, the Companies will suffer irreparable injury and that monetary
damages would not provide an adequate remedy at law and that no remedy at law
may exist. Accordingly, in the event of such breach or threatened breach, the
Company will be entitled, if it so elects and without the posting of any bond or
security, to institute and prosecute proceedings in any court of competent
jurisdiction, in law and in equity, to obtain damages for any breach of Sections
6, 7 or 8 or to enforce the specific performance of this Agreement by Employee
or to enjoin Employee from breaching or attempting to breach Sections 6, 7 or 8.
In the event the Company believes that the Employee has breached Employee’s
obligations under Sections 6, 7 or 8, or threatens to do so, it shall promptly
provide the Employee written notice of such belief setting forth the basis for
its belief and, (unless under exigent circumstances, as determined by the
Company at its sole discretion, it would harm the Companies to delay the
institution of legal proceedings) five (5) business days to respond to the
notice, prior to the initiation of legal proceedings.

11. Termination. The Employee’s employment under this Agreement may be
terminated upon the occurrence of any of the events described in, and subject to
the terms of, this Section 11:

a. Death. Immediately and automatically upon the death of Employee.

b. Disability. At the Company’s option, immediately upon written notice if
Employee suffers a “permanent disability”, meaning any incapacity, illness or
disability of Employee which renders Employee mentally or physically unable to
perform his duties under this Agreement for a continuous period of sixty (60)
days, or one hundred twenty (120) days (whether or not consecutive), during the
Term, as reasonably determined by the Company.

c. Termination for Cause. At the Company’s option, immediately upon notice to
Employee, upon the occurrence of any of the following events (each “Cause”),
(i) Employee being convicted of any felony (whether or not against the Company
or its subsidiaries or affiliates); (ii) a material failure of Employee to
perform Employee’s responsibilities after ten (10) days’ written notice given by
an executive officer of the Company to Employee, which notice shall identify the
Employee’s failure in sufficient detail and grant Employee an opportunity to
cure such failure within such ten (10) day period; (iii) a breach by Employee of

 

6



--------------------------------------------------------------------------------

any of his obligations under Sections 6, 7 or 8 hereof; (iv) any material act of
dishonesty or other misconduct by Employee against the Company or any of its
subsidiaries or affiliates; (v) a material violation by Employee of any of the
policies or procedures of the Company or any of its subsidiaries or affiliates,
including without limitation the Company Handbook, provided, however, that if
such violation is curable, then Employee will be given ten (10) days written
notice and the opportunity to cure such violation; or (vi) Employee voluntarily
terminates this Agreement or leaves the employ of the Company or its
subsidiaries or affiliates for any reason, other than Good Reason.

d. Termination Without Cause. At the Company’s option for any reason, or no
reason, upon five (5) days’ written notice to Employee given by the CEO.

e. Termination With Good Reason. At Employee’s option, upon the occurrence of
any of the following: (i) a material diminution in the Employee’s base
compensation or Performance Bonus opportunity or benefits; (ii) a material
diminution in the Employee’s authority, duties, or responsibilities; (iii) a
material diminution in the budget over which the Employee retains authority;
(iv) a change in the geographic location to one outside Miami-Dade County at
which the Employee must perform the services under this Agreement; or (v) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. For purposes of this Agreement, Good Reason shall not be deemed
to exist unless the Employee’s termination of employment for Good Reason occurs
within 2 years following the initial existence of one of the conditions
specified in clauses (i) through (v) above, the Employee provides the Company
with written notice of the existence of such condition within 90 days after the
initial existence of the condition, and the Company fails to remedy the
condition within 30 days after its receipt of such notice.

f. Payments After Termination. If Employee’s employment hereunder is terminated
for the reasons set forth in Sections 11(a) or 11(b), then Employee or
Employee’s estate will receive the Base Salary and any Performance Bonus earned
through the date of death or disability, and all of Employee’s stock options and
restricted stock shall immediately vest. If the Company terminates Employee’s
employment hereunder for the reasons set forth in Section 11(c) then
(i) Employee will receive his Base Salary through the date of termination and
(ii) Employee will forfeit any entitlement that Employee may have to receive any
Performance Bonus. If Employee’s employment hereunder is terminated for the
reason set forth in Section 11(d) or Section 11(e), then (i) Employee will
receive his Base Salary, his Average Performance Bonus (as defined below) and
benefits set forth in Section 4(b) hereof (collectively, with the payment of the
Base Salary and Average Performance Bonus, the “Severance Benefits”), over a
period of twelve (12) months from the date of termination (the “Severance
Period”). The Average Performance Bonus shall mean the average of the
Performance Bonuses the Employee has received during the last three complete
calendar years for which Employee was an employee of the Company.
Notwithstanding the foregoing, the performance bonus paid to Employee in 2014
with respect to the 2013 calendar year, if applicable, shall be treated as a
Performance Bonus for purposes of determining the Average Performance Bonus. The
Severance Benefit shall be payable in accordance with the Company’s payroll
procedures and subject to applicable withholdings, and subject to Employee
complying with the obligations set forth in Sections 6, 7 and 8. Any Severance
Benefits payable to Employee also shall be conditioned upon Employee’s execution
of a general release of claims in a form to be provided by the Company, and the

 

7



--------------------------------------------------------------------------------

release becoming effective within 45 days after the date on which Employee’s
employment terminates. Payment of any Severance Benefits shall be delayed until
the 46th day following the date on which Employee’s employment terminates (the
“Payment Commencement Date”), and any Severance Benefits that are so delayed
shall be paid on the Payment Commencement Date.

g. General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) expense allowances, (iii) vested benefit and welfare entitlements;
(iv) unemployment compensation, (v) workers compensation benefits, (vi) accrued
vacation time (if consistent with Company policy), (vii) Base Salary through
date of termination, and (viii) and continued vesting of options and restricted
stock as may be provided in accordance with the provisions of this Agreement or
any incentive plan. Notwithstanding anything in this Agreement to the contrary,
if Employee is employed by the Company for an entire calendar year (e.g., the
2014 calendar year) and is terminated for any reason prior to the payment of the
Performance Bonus for that year, if any, the Company hereby agrees to pay
Employee any Performance Bonus that he would have otherwise been entitled to for
that prior year, simultaneous with the payment of such bonuses to the Company’s
employees. Upon payment by the Company of the amounts described in Section 11(f)
and this Section 11(g), Employee will not be entitled to receive any further
compensation or benefits from the Company.

h. Change in Control. If there occurs a Change in Control, as defined in Exhibit
A, then and in that case only, (i) all Employee’s stock options and restricted
stock then outstanding shall immediately vest, (ii) Employee will receive on the
date of the Change in Control a lump sum equal to the sum of (A) 1.5 times his
Base Salary and (B) 1.5 times his Average Performance Bonus and (iii) shall
continue to receive normal benefits as set out in Section 4(b).

12. Compliance with Section 409A:

a. General. It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If the Employee or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on the
Employee and on the Company). Notwithstanding the foregoing, the Company does
not make any representation to the Employee that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Employee or any beneficiary of the Employee for
any tax, additional tax, interest or penalties that the Employee or any
beneficiary of the Employee may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A.

 

8



--------------------------------------------------------------------------------

b. Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Employee’s employment
shall be made unless and until the Employee incurs a “separation from service”
within the meaning of Section 409A.

c. 6 Month Delay for Specified Employees.

(i) If the Employee is a “specified employee”, then no payment or benefit that
is payable on account of the Employee’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Employee’s “separation from service” (or, if earlier, the
date of the Employee’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment delayed by reason of the prior sentence, and
interest on any such delayed payment determined at the rate being paid by the
Company on its senior credit facility determined as of the date of termination
of the Employee’s employment, shall be paid in a single lump sum at the end of
such required delay period in order to catch up to the original payment
schedule, and any benefits delayed by reason of the prior sentence, shall be
provided at the end of such required delay period.

(ii) For purposes of this provision, the Employee shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Employee is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

d. No Acceleration of Payments. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

e. Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Employee is entitled under this Agreement shall be treated
as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

f. Taxable Reimbursements and In-Kind Benefits.

(i) Any reimbursements by the Company to the Employee of any eligible expenses
under this Agreement that are not excludable from the Employee’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Employee
following the year in which the expense was incurred.

 

9



--------------------------------------------------------------------------------

(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Employee, during any taxable year of the Employee
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of the Employee.

(iii) The right to any Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

g. Tax Gross-Ups. Payment of any tax reimbursements under this Agreement must be
made by no later than the end of the taxable year of the Employee following the
taxable year of the Employee in which the Employee remits the related taxes.

13. Miscellaneous.

a. Survival. The provisions Sections 6, 7, 8, 9, 10, 11, 12 and 13 will survive
the termination or expiration of this Agreement for any reason.

b. Entire Agreement. This Agreement constitutes the entire agreement of the
parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement, and there are no promises, agreements,
conditions, undertakings, warranties, or representations, whether written or
oral, expressed or implied, between the parties other than as set forth in this
Agreement.

c. Modification. This Agreement may not be amended or modified, or any provision
waived, unless in writing and signed by both parties.

d. Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations of
this Agreement will not be construed to be a waiver of such provisions by such
party nor to in any way affect the validity of this Agreement or such party’s
right thereafter to enforce any provision of this Agreement, nor to preclude
such party from taking any other action at any time which it would legally be
entitled to take.

e. Successors and Assigns. This Agreement may not be assigned or the duties
delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law or the transfer of
substantially all of the Company’s assets. Subject to the foregoing, this
Agreement will inure to the benefit of, and be binding upon, the parties and
their heirs, beneficiaries, personal representatives, successors and permitted
assigns.

f. Notices. Any notice, demand, consent, agreements, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, (ii) delivered personally by independent courier, or
(iii) transmitted by facsimile, to the parties at the addressee as follows (or
at such other addresses as will be specified by the parties by like notice). If
to Employee, then to:

 

10



--------------------------------------------------------------------------------

If to the Company, then to:

MasTec, Inc.

Douglas Entrance, 12th Floor

800 Douglas Road

Coral Gables, Florida

Attn: Legal Department

Facsimile: 305-406-1907

Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, hand delivered or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addresses (with the return receipt, the courier delivery
receipt or the telecopier answer back confirmation being deemed conclusive
evidence of such delivery) or at such time as deliver is refused by the
addressee upon presentation.

g. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability will not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable will be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

h. Counterparts. This Agreement may be executed in any number of counterparts,
and all counterparts will collectively be deemed to constitute a single binding
agreement.

i. Governing Law; Venue. This Agreement will be governed by the laws of the
State of Florida, without regard to its conflicts of law principles. Employee
consents to the jurisdiction of any state or federal court located within
Miami-Dade County, State of Florida, agrees that such courts shall be the
exclusive jurisdiction for any suit, action, or legal proceeding arising
directly or indirectly out of this Agreement, and consents that all service of
process may be made by registered or certified mail directed to Employee at the
address in Section 13(f) of this Agreement. Employee waives any objection which
Employee may have based on lack of personal jurisdiction or improper venue or
forum non conveniens to any suit or proceeding instituted by the Company under
this Agreement in any state or federal court located within Miami-Dade County,
Florida and consents to the granting of such legal or equitable relief as is
deemed appropriate by the court. This provision is a material inducement for the
Company to enter into this Agreement with Employee.

 

11



--------------------------------------------------------------------------------

j. Participation of Parties. The parties acknowledge that this Agreement and all
matters contemplated herein have been negotiated between both of the parties and
their respective legal counsel and that both parties have participated in the
drafting and preparation of this Agreement from the commencement of negotiations
at all times through execution. Therefore, the parties agree that this Agreement
will be interpreted and construed without reference to any rule requiring that
this Agreement be interpreted or construed against the party causing it to be
drafted.

k. Injunctive Relief. It is possible that remedies at law may be inadequate and,
therefore, the parties will be entitled to equitable relief including, without
limitation, injunctive relief, specific performance or other equitable remedies
in addition to all other remedies provided hereunder or available to the parties
hereto at law or in equity.

l. Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.

m. Right to Setoff. The Company will be entitled, in its discretion and in
addition to any other remedies it may have in law or in equity, to set-off
against any amounts payable to Employee under this Agreement or otherwise the
amount of any obligations of Employee to the Company under this Agreement that
are not paid by Employee when due. In the event of any such setoff, the Company
will promptly provide the Employee with a written explanation of such setoff,
and an opportunity to register a written protest thereof.

n. Litigation: Prevailing Party. In the event of any litigation, administrative
proceeding, arbitration, mediation or other proceeding with regard to this
Agreement, the prevailing party will be entitled to receive from the
non-prevailing party and the non-prevailing party will pay upon demand all court
costs and all reasonable fees and expenses of counsel and paralegals for the
prevailing party.

o. Descriptive Headings. The descriptive headings herein are inserted for
convenience only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

EXECUTED as of the date set forth in the first paragraph of this Agreement.

 

EMPLOYEE /s/ George Pita George Pita MASTEC, INC. By:   /s/ Jose Mas   Jose Mas,
Chief Executive Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

“Change in Control” shall mean:

 

(a) Acquisition By Person of Substantial Percentage. The acquisition by a Person
(including “affiliates” and “associates” of such Person, but excluding the
Company, and “parent” or “subsidiary” of the Company, or any employee benefit
plan of the Company) of a sufficient number of shares of the Common Stock, or
securities convertible into the Common Stock, and whether through direct
acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute actual or
beneficial owner of 51% or more of the Common Stock;

 

(b) Disposition of Assets. Any sale, lease, transfer, exchange, mortgage, pledge
or other disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company or of any “subsidiary” of the
Company to a Person described in subsection (a) above, but only if such
transaction occurs without approval or ratification by a majority of the members
of the Board; or

 

(c) Substantial Change of Board Members. During any fiscal year of the Company,
individuals who at the beginning of such year constitute the Board cease for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by a majority of the directors in office at the beginning of
the fiscal year.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in Rule
12b-2 under Section 12 of the 1934 Act.